Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s elections, without traverse, of the species of invention wherein the murine, human or humanized antibody domain is “a single domain antibody,” and wherein the antigen binding domain binds to “CD19” with the remarks filed 5-17-22 are acknowledged.  

However, upon further consideration, the requirement that applicant elect a species of murine, human or humanized antibody domain has been withdrawn.

Claims 51-70 are pending.

Claims 51-70 are under examination as they read on the species of antigen binding domain binds to “CD19.”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56 and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 56 and 59 refer to a “signal subunit” while base claims 51/55 and 51/58 discuss a “single subunit.”  The ordinarily skilled artisan would not be certain if “signal subunit” = “single subunit,” and, if not, the ordinarily skilled artisan would wonder if “signal subunit” is meant to imply something about the CD3 domains, which are signal subunits and which do associate with the TCRα and TCRβ chains?  Given this uncertainty it would not be clear to the skilled artisan precisely what claims 56 and 59 are drawn to.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51, 53-60 and 65-69 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) and as being anticipated by Eshhar et al. (5912172, cited herewith).

At col. 1, lines 39-57 Eshhar teaches:

“…the present invention relates to a process for the generation of lymphocytes transfected with one or two expression vectors containing DNA encoding a chimeric T-cell receptor. As set out in the following, there was constructed a model system which comprises expression vectors which were transfected and which were functionally expressed in T-killer cells, i.e., which directed the cellular immune response of the lymphocyte against a predefined target antigen in a non-MHC restricted manner.

The recombinant lymphocyte cells of the present invention may be used in new therapeutic treatment processes. For example, T cells isolated from a patient may be transfected with DNA encoding a chimeric receptor including the variable region of an antibody directed toward a specific antigen, and then returned to the patient so that the cellular immune response generated by such cells will be triggered by and directed toward the specific antigen in a non-MHC restricted manner.”

At col. 6, last paragraph, Eshhar teaches the construction of a chimeric TcR: 

“To construct the chimeric TcR genes we ligated genomic segments each one containing the rearranged VJ and leader exons of either heavy or light chain of the Sp6 anti-TNP…with constant region exons of either the α or β chains of the TcR.  The chimeric genes were inserted into pRSV based expression vectors…each of the vectors were transfected into MD.45--a CTL hybridoma of BALB/c origin that can be stimulated by H-2Db cells both for IL-2 production and specific killing of target cells…cells were selected that transcribed the chimeric gene…[t]he clone producing the highest levels of one chain, was retransfected with the construct containing the complementary chain and the other drug marker.  Double transfectants that grew in the presence of both mycophenolic acid and G.418 were checked by….[t]he functional expression of the chimeric receptor was evaluated by the ability of the cells to respond by IL-2 production to TNPylated cells of various origins and by TNP-protein antigens either alone or presented by different cells.”

Using MD.45 CTL transfected with a chimeric gene comprising the Sp6 anti-TNP heavy chain joined to the constant region of either α or β chain of the TcR, said cells being further transfected with a chimeric gene comprising the Sp6 anti-TNP light chain joined to the remaining α or β constant chain of the TcR, Eshhar showed target cells modified with TNP are lysed by the transfected cells (see col. 8, 1st full paragraph), noting that col. 7, 1st and 2nd full paragraphs further describes how the chimeric TcR comprising the Sp6 Vh variable domain alone, i.e., in the absence of the Sp6 Vl variable domain, when joined to either the α- or β-constant domains of the TCR retains Sp6 binding activity.

At col. 9, penultimate full paragraph – Table 1, Eshhar teaches establishment of “the generality of the cTcR approach” by constructing and expressing “…cTcR made of binding sites of anti-tumor antibodies in a functional manner…,” showing that functional chimeric TcR comprising heavy and light chains from two anti-cancer antigen antibodies can be produced. 

At col. 10, last full paragraph to col. 10-11 bridging paragraph, Eshhar concludes (emphasis added):

“Taken together, our results clearly demonstrate that it is possible to construct, transfect and functionally express chimeric T cell genes that manifest antibody specificity.  This novel approach should be extended to enable the engineering at will of the specificity of T cells in non-MHC restricted manner, in a way that a given set of genes could be transferred to T cells of any origin.  Such T cells could then be returned to their donor and manifest the acquired specificity. Following such manipulation, the cells acquire a new specificity encoded by the chimeric genes that is of antibody-type, i.e., not restricted by self-MHC molecules.

The results obtained demonstrate that in a similar manner it is possible to prepare a wide variety of pairs of such chimeric genes that are directed at various target antigens which are predefined by specific monoclonal antibodies.  Such antigens can be those found in tumor cells of a certain cancer…and any other antigens toward which directing cellular immune responses can benefit the patient.  It is one of the advantages of this invention that it enables taking the patient's own cells, their propagation in vitro, to select (if needed) a certain effector subpopulation (killers, helper, or suppressor cells), and to direct the desired specificity of such cells by introducing into them the pair of engineered chimeric genes.  Such cells, upon reimplantation into the patient, will function against the target antigens as dictated by the chimeric genes.”

Claims 1-14 summarize the essential elements of the cTCR T-cells like those exemplified by Eshhar.  Note that while the working examples of Eshhar made use of murine cells to express the cTCRs, as recited in claims 1-14 their cTCR molecules can be expressed by human T cells and can comprise human intracellular regions.  Indeed, as described in the paragraph bridging cols. 8 and 9, the CD4+ Jurkat human T-cell line transfected with the cTCR comprising the SP6 heavy chain variable domain joined to the TCR constant domain, transmembrane domain and intracellular domain could be stimulated by TNP-A.20 cells to yield IL-2.  

Moreover, note that the cTCR molecules are expressed using a pRSV vector, which is a viral vector.

According to the instant specification at page 24, paragraph 122 (emphasis added), “The terms ‘antibody fragment’ or ‘antibody binding domain’ refer to at least one portion of an antibody, or recombinant variants thereof, that contains the antigen binding domain, i.e., an antigenic determining variable region of an intact antibody, that is sufficient to confer recognition and specific binding of the antibody fragment to a target, such as an antigen and its defined epitope. Examples of antibody fragments include, but are not limited to, Fab, Fab', F(ab')2, and Fv fragments, single-chain (sc)Fv (‘scFv’) antibody fragments, linear antibodies, single domain antibodies such as sdAb (either VL or VH), camelid VHH domains, and multi-specific antibodies formed from antibody fragments.”

Thus, given that cTCR comprising the Sp6 Vh variable domain alone, i.e., in the absence of the Sp6 Vl variable domain, when joined to either the α- or β-constant domains of the TCR retains Sp6 binding activity, Eshaar is teaching a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid comprising a sequence encoding a T cell receptor (TCR) fusion protein (TFP) comprising:(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain and (ii) a TCR transmembrane domain; and (b) a murine, human or humanized antibody domain comprising an antigen binding domain; wherein the TCR subunit and the antigen binding domain are operatively linked wherein the at least a portion of a TCR extracellular domain and the TCR transmembrane domain are derived from a single subunit, wherein the single subunit is TCR alpha or wherein the single subunit is TCR beta; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP, wherein the murine, human or humanized antibody domain is a single domain antibody (sdAb).

Note that the functional features recited in claims 65-66 are inherent to a T-cell from a human subject, wherein the T cell comprises a recombinant nucleic acid comprising a sequence encoding a T cell receptor (TCR) fusion protein (TFP) comprising:(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain and (ii) a TCR transmembrane domain; and (b) a murine, human or humanized antibody domain comprising an antigen binding domain; wherein the TCR subunit and the antigen binding domain are operatively linked wherein the at least a portion of a TCR extracellular domain and the TCR transmembrane domain are derived from a single subunit, wherein the single subunit is TCR alpha or wherein the single subunit is TCR beta; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP, wherein the murine, human or humanized antibody domain is a single domain antibody (sdAb).

Thus, the teachings of Esshar anticipate the instant claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52, 61, 62 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172, cited herewith) as applied to claims 51, 53-60 and 65-69 above, and further in view of June et al. (WO2012079000, cited herewith).

At col. 1, lines 39-57 Eshhar teaches:

“…the present invention relates to a process for the generation of lymphocytes transfected with one or two expression vectors containing DNA encoding a chimeric T-cell receptor. As set out in the following, there was constructed a model system which comprises expression vectors which were transfected and which were functionally expressed in T-killer cells, i.e., which directed the cellular immune response of the lymphocyte against a predefined target antigen in a non-MHC restricted manner.

The recombinant lymphocyte cells of the present invention may be used in new therapeutic treatment processes. For example, T cells isolated from a patient may be transfected with DNA encoding a chimeric receptor including the variable region of an antibody directed toward a specific antigen, and then returned to the patient so that the cellular immune response generated by such cells will be triggered by and directed toward the specific antigen in a non-MHC restricted manner.”

At col. 6, last paragraph, Eshhar teaches the construction of a chimeric TcR: 

“To construct the chimeric TcR genes we ligated genomic segments each one containing the rearranged VJ and leader exons of either heavy or light chain of the Sp6 anti-TNP…with constant region exons of either the α or β chains of the TcR.  The chimeric genes were inserted into pRSV based expression vectors…each of the vectors were transfected into MD.45--a CTL hybridoma of BALB/c origin that can be stimulated by H-2Db cells both for IL-2 production and specific killing of target cells…cells were selected that transcribed the chimeric gene…[t]he clone producing the highest levels of one chain, was retransfected with the construct containing the complementary chain and the other drug marker.  Double transfectants that grew in the presence of both mycophenolic acid and G.418 were checked by….[t]he functional expression of the chimeric receptor was evaluated by the ability of the cells to respond by IL-2 production to TNPylated cells of various origins and by TNP-protein antigens either alone or presented by different cells.”

Using MD.45 CTL transfected with a chimeric gene comprising the Sp6 anti-TNP heavy chain joined to the constant region of either α or β chain of the TcR, said cells being further transfected with a chimeric gene comprising the Sp6 anti-TNP light chain joined to the remaining α or β constant chain of the TcR, Eshhar showed target cells modified with TNP are lysed by the transfected cells (see col. 8, 1st full paragraph), noting that col. 7, 1st and 2nd full paragraphs further describes how the chimeric TcR comprising the Sp6 Vh variable domain alone, i.e., in the absence of the Sp6 Vl variable domain, when joined to either the α- or β-constant domains of the TCR retains Sp6 binding activity.

At col. 9, penultimate full paragraph – Table 1, Eshhar teaches establishment of “the generality of the cTcR approach” by constructing and expressing “…cTcR made of binding sites of anti-tumor antibodies in a functional manner…,” showing that functional chimeric TcR comprising heavy and light chains from two anti-cancer antigen antibodies can be produced. 

At col. 10, last full paragraph to col. 10-11 bridging paragraph, Eshhar concludes (emphasis added):

“Taken together, our results clearly demonstrate that it is possible to construct, transfect and functionally express chimeric T cell genes that manifest antibody specificity.  This novel approach should be extended to enable the engineering at will of the specificity of T cells in non-MHC restricted manner, in a way that a given set of genes could be transferred to T cells of any origin.  Such T cells could then be returned to their donor and manifest the acquired specificity. Following such manipulation, the cells acquire a new specificity encoded by the chimeric genes that is of antibody-type, i.e., not restricted by self-MHC molecules.

The results obtained demonstrate that in a similar manner it is possible to prepare a wide variety of pairs of such chimeric genes that are directed at various target antigens which are predefined by specific monoclonal antibodies.  Such antigens can be those found in tumor cells of a certain cancer…and any other antigens toward which directing cellular immune responses can benefit the patient.  It is one of the advantages of this invention that it enables taking the patient's own cells, their propagation in vitro, to select (if needed) a certain effector subpopulation (killers, helper, or suppressor cells), and to direct the desired specificity of such cells by introducing into them the pair of engineered chimeric genes.  Such cells, upon reimplantation into the patient, will function against the target antigens as dictated by the chimeric genes.”

Claims 1-14 summarize the essential elements of the cTCR T-cells like those exemplified by Eshhar.  Note that while the working examples of Eshhar made use of murine cells to express the cTCRs, as recited in claims 1-14 their cTCR molecules can be expressed by human T cells and can comprise human intracellular regions.  Indeed, as described in the paragraph bridging cols. 8 and 9, the CD4+ Jurkat human T-cell line transfected with the cTCR comprising the SP6 heavy chain variable domain joined to the TCR constant domain, transmembrane domain and intracellular domain could be stimulated by TNP-A.20 cells to yield IL-2.  

Moreover, note that the cTCR molecules are expressed using a pRSV vector, which is a viral vector.

According to the instant specification at page 24, paragraph 122 (emphasis added), “The terms ‘antibody fragment’ or ‘antibody binding domain’ refer to at least one portion of an antibody, or recombinant variants thereof, that contains the antigen binding domain, i.e., an antigenic determining variable region of an intact antibody, that is sufficient to confer recognition and specific binding of the antibody fragment to a target, such as an antigen and its defined epitope. Examples of antibody fragments include, but are not limited to, Fab, Fab', F(ab')2, and Fv fragments, single-chain (sc)Fv (‘scFv’) antibody fragments, linear antibodies, single domain antibodies such as sdAb (either VL or VH), camelid VHH domains, and multi-specific antibodies formed from antibody fragments.”

Thus, given that cTCR comprising the Sp6 Vh variable domain alone, i.e., in the absence of the Sp6 Vl variable domain, when joined to either the α- or β-constant domains of the TCR retains Sp6 binding activity, Eshaar is teaching a T cell from a human subject, wherein the T cell comprises a recombinant nucleic acid comprising a sequence encoding a T cell receptor (TCR) fusion protein (TFP) comprising:(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain and (ii) a TCR transmembrane domain; and (b) a murine, human or humanized antibody domain comprising an antigen binding domain; wherein the TCR subunit and the antigen binding domain are operatively linked wherein the at least a portion of a TCR extracellular domain and the TCR transmembrane domain are derived from a single subunit, wherein the single subunit is TCR alpha or wherein the single subunit is TCR beta; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP, wherein the murine, human or humanized antibody domain is a single domain antibody (sdAb).

Note that the functional features recited in claims 65-66 are inherent to a T-cell from a human subject, wherein the T cell comprises a recombinant nucleic acid comprising a sequence encoding a T cell receptor (TCR) fusion protein (TFP) comprising:(a) a TCR subunit comprising (i) at least a portion of a TCR extracellular domain and (ii) a TCR transmembrane domain; and (b) a murine, human or humanized antibody domain comprising an antigen binding domain; wherein the TCR subunit and the antigen binding domain are operatively linked wherein the at least a portion of a TCR extracellular domain and the TCR transmembrane domain are derived from a single subunit, wherein the single subunit is TCR alpha or wherein the single subunit is TCR beta; wherein the TFP functionally interacts with an endogenous TCR when expressed in a T cell; and wherein the T cell exhibits increased cytotoxicity to a human cell expressing an antigen that specifically interacts with the antigen binding domain compared to a T cell not containing the TFP, wherein the murine, human or humanized antibody domain is a single domain antibody (sdAb).
However, Eshhar does not explicitly teach the human T-cell of claim 52 wherein the murine, human or humanized antibody domain is an scFv, such as an anti-CD19 scFv comprising the CDRs of SEQ ID NOs: 25, 27, 29, 31, 33 and 35 (as in claims 61 and 62), or a T-cell having a TFP wherein the antigen binding domain is joined to the TCR extracellular domain by a (G4S)n linker (as in claims 63 and 64), or wherein the T-cell is modified by a lentiviral vector (claim 70)

June teaches a CAR comprising an anti-CD19 scFv joined to transmembrane, costimulatory and CD3 zeta signaling domains (see Abstract and page 2).  At page 14, 1st full paragraph June teaches the use of a lentiviral vector to introduce the CAR into T cell for adoptive immunotherapy.  At page 26-27 bridging paragraph, June teaches how CD19 is an exemplary antigen expressed on malignant B cells.  In Example 2 June teaches the treatmenht of chronic lymphocytic anemia by patient derived autologous T cells transduced with a CD19-specific CAR construct containing the anti-CD19scFv listed as SEQ ID NO: 20 in Table 5 (see pages 80-93, in particular pages 86-86 including Table 5).   Note that the SEQ ID NO: 20 anti-CD19scFv of June comprises SEQ ID NOs: 25, 27, 29, 31, 33 and 35 of claim 62.

Given the teachings of Eshhar in view of June, it would have been obvious to the ordinarily skilled artisan that the anti-CD19 scFv of June could be joined to either the TCRα constant domain and/or the TCRβ constant domain of Eshhar to generate a cTCR having CD19 specificity, and thus the ability to kill CD19-expressing B-cell malignancies.  The ordinarily skilled artisan would have been motivated to create such a molecule in order to expand the therapeutic potential of the cTCR of Eshhar and because, as was well known to the ordinarily skilled artisan at the time of June and prior to applicant’s earliest filed application, CD19-directed CAR containing T-cells were the most widely successful anti-cancer adoptive immuotherapeutics.  

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Claims 63 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Eshhar et al. (5912172, cited herewith) and June et al. (WO2012079000) as applied to claims 52, 61, 62 and 70 above, and further in view of Chen et al. (Adv Drug Deliv Rev. 2013 October 15; 65(10): 1357–1369, cited herewith).

The teachings of Eshhar and June as applied to claims 52, 61, 62 and 70 are given above.

However, neither Eshhar nor June teach the T cell of claim 51 wherein the antigen binding domain is connected to at least a portion of the TCR extracellular domain by a linker, such as by a (Gly4Ser)n linker wherein n is an integer from 1 to 4.

Chen teaches a variety of linkers are used to contruct recombinant fusion proteins comprising two or more component proteins.  Among the various linker proteins known in the art, the flexible (Gly4Ser)n linker is frequently used with success (see Table 3), including in the context of scFv (see Section 5.1, 1st paragraph).

Given the reference teachings it would have been obvious to one of ordinary skill in the art that a (Gly4Ser)n linker composed of 1-4 units may increase the stability and/or folding and/or biological activity of a anti-CD19 scFv joined to the constant domain of TCRα or TCRβ.  Thus, the ordinarily skilled artisan would have been motivated to make a series of CAR fusion proteins comprising the anti-CD19 scFv of June joined to the constant domain of TCRα or TCRβ via (Gly4Ser)n linker composed of 1-4 units with the reasonable expectation that one or more of said fusion proteins may have increased stability and/or folding and/or biological activity.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644